
	
		I
		111th CONGRESS
		1st Session
		H. R. 2626
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Meek of Florida
			 (for himself and Mr. Herger)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  credit parity for electricity produced from renewable
		  resources.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy Parity
			 Act.
		2.Tax credit parity
			 for electricity produced from renewable resources
			(a)In
			 generalSubparagraph (A) of
			 section 45(b)(4) of the Internal Revenue Code of 1986 is amended by inserting
			 and before 2010 after any calendar year after
			 2003.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to electricity produced and sold after December 31,
			 2009.
			
